COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
 
                                           NO.  2-08-110-CR
 
 
TWYNA LYNN SHIELDS                                                        APPELLANT
A/K/A TWYNA LYNN MCGINNIS
A/K/A TWYNA COLLINS
MCGINNIS
 
                                                      V.
 
THE STATE OF TEXAS                                                                 STATE
 
                                                  ------------
 
               FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
 
                                                  ------------
 
                                  MEMORANDUM OPINION[1]
 
                                                  ------------
A jury convicted Appellant Twyna Lynn Shields of
possession of more than one but less than four grams of methamphetamine, found
true to two habitual-offender counts, and assessed punishment at ninety-nine
years in prison.  The trial court
sentenced her accordingly.




Appellant=s
court-appointed counsel has filed a motion to withdraw as counsel and a brief
in support of that motion.  Counsel=s brief
and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no reversible grounds on appeal and referencing any grounds that might
arguably support the appeal.[3]  We afforded Appellant an opportunity to file
a brief on her own behalf; she did not do so.
In our duties as a reviewing court, we must
conduct an independent evaluation of the record to determine whether counsel is
correct in determining that the appeal is frivolous.[4]  Only then may we grant counsel=s motion
to withdraw.[5]




We have carefully reviewed the record and counsel=s
brief.  We agree that the appeal is
wholly frivolous and without merit.  We
find nothing in the record that might arguably support the appeal.[6]  We therefore grant the motion to withdraw
filed by Appellant=s counsel and affirm the trial
court=s
judgment.
PER
CURIAM
 
PANEL:       GARDNER,
HOLMAN, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  November 6, 2008




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.


[5]See Penson v. Ohio, 488 U.S. 75, 83B84, 109 S. Ct. 346, 351B52 (1988).


[6]See Bledsoe v. State, 178 S.W.3d 824, 827
(Tex. Crim. App. 2005).